 

April 23, 2009

 

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2002-A

60 Livingston Avenue

St. Paul, MN 55107

 

Attention:

Corporate Trust Services/

 

BXG Receivables Note Trust 2002-A

Facsimile Number: (651) 495-8090

 

RE: Notice of Intention to Redeem BXG Receivables Note Trust 2002-A, Timeshare
Loan-Backed Notes, Series 2002-A, Class A, Class B, Class C and Class D
(collectively, the “Notes”)

 

Pursuant to and in accordance with Article X of that certain Indenture, dated as
of November 15, 2002, by and among BXG Receivables Note Trust 2002-A, as Issuer,
Bluegreen Corporation, as Servicer, Vacation Trust, Inc., as Club Trustee,
Concord Servicing Corporation, as Backup Servicer and U.S. Bank National
Association, as Indenture Trustee (the "Indenture"), we hereby notify you of the
exercise of the Servicer’s option to redeem not less than all of the Notes. We
shall redeem the Notes on Friday, May 8, 2009 (the “Redemption Date”).

 

As you have previously indicated that you would do so, we hereby request that
you, as Indenture Trustee on behalf of the Servicer, give by first class mail,
postage prepaid, mailed not less than fifteen (15) days prior to the Redemption
Date to each Noteholder (April 23, 2009), at the address listed in the Note
Register and to the Rating Agencies, the form of Notice of Full Redemption
attached hereto as Exhibit A, all in accordance with Section 10.3 of the
Indenture.

 

On or before the Business Day immediately preceding the Redemption Date, we
shall deposit with you an amount equal to the Redemption Price and any amounts,
fees and expenses that are required to be paid under the Indenture (less any
portion of such payment to be made from funds held in any of the Trust
Accounts). Capitalized terms not otherwise defined herein shall have the meaning
given therein in the Indenture.

 

 

 

Bluegreen Corporation, as Servicer

                

 

By:

/s/ Allan J. Herz 

Name:

Allan J. Herz

Title:

Senior Vice President, Mortgage

Operations and Assistant Treasurer

 

 

--------------------------------------------------------------------------------



Exhibit A

 

Form of Notice of Full Redemption

 

 

 

 

(See attached)

 

 

--------------------------------------------------------------------------------

Notice of Full Redemption

BXG RECEIVABLES NOTE TRUST 2002-A

Timeshare Loan-Backed Notes, Series 2002-A

Class A, Class B, Class C and Class D

 

NOTICE IS HEREBY GIVEN, on behalf of Bluegreen Corporation, as Servicer, and
pursuant to the terms of the Indenture, dated as of November 15, 2002, by and
among BXG Receivables Note Trust 2002-A, as Issuer, Bluegreen Corporation, as
Servicer, Vacation Trust, Inc., as Club Trustee, Concord Servicing Corporation,
as Backup Servicer and U.S. Bank National Association, as Indenture Trustee (the
“Indenture”), that the outstanding BXG Receivables Note Trust 2002-A, Timeshare
Loan-Backed Notes, Series 2002-A, Class A, Class B, Class C and Class D
(collectively, the “Notes”) have been called for full redemption on May 8, 2009
(the “Redemption Date”) at a price for each Class of Notes of the sum of the
Outstanding Note Balance of such Class of Notes on the Redemption Date, together
with the interest accrued thereon at the applicable Note Rate up to and
including the Redemption Date (the “Redemption Price”) as depicted below for
each Class of Notes. All capitalized terms not defined herein shall have the
meaning given them in the Indenture. The Notes to be redeemed are:

 

 

Class

Stated

Maturity

Initial Note Balance

 

Note Rate

 

CUSIP No.*

A

September 2014

$86,899,000

4.580%

056061 AA 2

B

September 2014

$21,724,000

4.740%

056061 AB 0

C

September 2014

$23,535,000

5.735%

056061 AC 8

D

September 2014

$38,018,000

7.750%

056061 AD 6

 

REDEMPTION PRICE:

 

 

 

Class

Redemption Date Outstanding Note Balance

 

accrued interest


Redemption Price

 

 

A

$7,697,778.76

$23,154.19

$7,720,932.95

 

 

B

$1,923,694.67

$5,988.49

$1,929,683.16

 

 

C

$2,084,669.25

$7,851.82

$2,092,521.07

 

 

D

$3,367,465.73

$17,139.75

$3,384,605.48

 

 

 

 

 

Payment of the Redemption Price in respect of each Note called for redemption
will become due and payable on the Redemption Date upon presentation and
surrender thereof in the following manner:

If by Mail:

U.S. Bank

Corporate Trust Services

P. O. Box 64111

St. Paul, MN 55164-0111

 

If by Hand or Overnight Mail:

U.S. Bank

60 Livingston Avenue

1st Floor – Bond DropWindow

St. Paul, MN 55107

 

 

1-800-934-6802

 

Noteholders presenting their notes in person for same day payment must surrender
their bond(s) by 1:00 P.M. on the Redemption Date and a check will be available
for pick up after 2:00 P.M. Checks not picked up by 4:30 P.M. will be mailed out
to the noteholder via first class mail. If payment of the Redemption Price is to
be made to the registered noteholder of a Note, you are not required to endorse
such Note to collect the Redemption Price.

Interest on the principal amount designated to be redeemed shall cease to accrue
if payment of the Redemption Price is made on the Redemption Date.

 

--------------------------------------------------------------------------------

IMPORTANT NOTICE

Under the Interest and Dividend Tax Compliance Act of 1983 as amended by the
Energy Policy Act of 1992, 31% will be withheld if tax identification number is
not properly certified.

*The Indenture Trustee shall not be held responsible for the selection or use of
the CUSIP number, nor is any representation made as to its correctness indicated
in the Redemption Notice. It is included solely for convenience of the
Noteholders.

 

DATED THIS 23rd DAY OF APRIL, 2009

 

BY U.S. BANK NATIONAL ASSOCIATION

as Indenture Trustee

 

 

--------------------------------------------------------------------------------